NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         FEB 08 2016

                                                                        MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                        U.S. COURT OF APPEALS




WEN-YING QIU, Chao-Ying Li,                      No. 12-70961

              Petitioner,                        Agency No. A072-938-036

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 4, 2016**
                                Seattle, Washington

Before: KOZINSKI, O’SCANNLAIN, and GOULD, Circuit Judges.

      Wen-Ying Qiu, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’s denial of her second motion to reopen. We have

jurisdiction under 8 U.S.C. § 1252. We defer to the Board’s discretion unless it

acted “arbitrarily, irrationally, or contrary to law.” Najmabadi v. Holder, 597 F.3d

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
983, 986 (9th Cir. 2010) (citing Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.

2002)).

      The Board did not abuse its discretion in denying Qiu’s motion as time- and

number-barred. See 8 U.S.C. § 1229a(c)(7); 8 C.F.R. § 1003.2(c)(2). Qiu

contends that conditions in China regarding the persecution of Christians have

changed sufficiently since her original hearing to render her eligible for a statutory

exception to these requirements. See 8 U.S.C. § 1229a(c)(7)(C)(ii). But the

country reports and other documents Qiu submitted indicate only a continuation of

country conditions, and do not demonstrate that Qiu is more likely to be persecuted

for her newfound beliefs. Because the record amply supports the BIA’s decision,

Qiu’s petition for review is

      DENIED.




                                           2